Case 1:17-cv-04869-FB-LB Document 97 Filed 05/01/19 Page 1 of 1 PageID #: 7085


                        THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                   3839 McKINNEY AVENUE, SUITE 155-254
                                           DALLAS, TEXAS 75204
                                          OFFICE: (972) 803-4499
                                        SHAWN@SHEARERLAW.PRO
                                               May 1, 2019
Via ECF

Honorable Frederic Block, U.S.D.J.
U. S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

           Re:       Steven B. Barger v. First Data Corporation et al.,
                     Civil Case No. 1:17-cv-4869

Dear Judge Block:
        By letter (ECF 96), Defendants asked for the Court’s advisement as to whether
supplemental briefing on the implications of Natofsky v City of New York is needed to
supplement the cross-motions for summary judgment briefing in this case (ECF 94 to 94-19).
Plaintiff’s position is that Natofsky does not justify further briefing in this case.
       Whether the standard is “but for” or “motivating factor,” Plaintiff’s basis for entitlement
to summary judgement on his ADA claims is not impacted. Plaintiff’s claim was clearly
described on page 3 of ECF 94-17:
           “The evidence is clear that Plaintiff’s disability was the SOLE motivating
           factor in Marino’s decisions to (i) force Plaintiff onto unpaid leave (with
           the opportunity for reduced payments under STD benefits), and (ii) revoke
           Plaintiff’s remote access reasonable accommodation. “
        The defense is confusing “forced leave/revocation of accommodation” with
“discriminatory termination.” Natofsky has no implications for Plaintiff’s ADA claims. Even if
Natofsy did apply: (i) but for Plaintiff’s disability, Plaintiff would not have been forced to take
leave; and (ii) but for Plaintiff taking leave, Plaintiff’s remote access reasonable accommodation
would not have been revoked. Additional briefing on Natofsky is not needed, as ECF 94 to 94-19
address the issue, and the letter (ECF 96) simply is more delay. If the Court requests additional
briefing on Natofsky, the Plaintiff is prepared to address the issues.1
                                                                    Respectfully submitted,
                                                                    /s/ Shawn E. Shearer
                                                                    Attorney for the Plaintiff
cc: All Counsel of Record (via ECF)

1
    Plaintiff agrees that scheduling for pre-trial matters in preparation of the June 17, 2019 trial date is needed.
